
	
		II
		112th CONGRESS
		1st Session
		S. 1153
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2011
			Mr. Hatch (for himself
			 and Mr. Lee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To improve Federal land management, resource
		  conservation, environmental protection, and use of Federal land by requiring
		  the Secretary of the Interior to develop a multipurpose cadastre of Federal
		  land and identifying inaccurate, duplicate, and out-of-date Federal land
		  inventories, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Federal Land Asset Inventory Reform
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)Cadastre
				(A)In
			 generalThe term cadastre means—
					(i)an
			 inventory of Federal land developed through collecting, storing, retrieving, or
			 disseminating graphical or digital data depicting natural or manmade physical
			 features, phenomena, or boundaries of the earth; and
					(ii)any information
			 relating to the features, phenomena, or boundaries, including surveys, maps,
			 charts, satellite and airborne remote sensing data, images, and services, with
			 services performed by professionals, such as surveyors, photogrammetrists,
			 hydrographers, geodesists, cartographers, and other such services of an
			 architectural or engineering nature.
					(B)InclusionsThe
			 term cadastre includes the following data layers:
					(i)A
			 reference frame consisting of a geodetic network.
					(ii)A
			 series of current, accurate large scale maps.
					(iii)A
			 cadastral boundary overlay delineating all cadastral parcels.
					(iv)A
			 system for indexing and identifying each cadastral parcel.
					(v)A
			 series of land data files that—
						(I)include the
			 parcel identifier, which can be used to retrieve information and cross
			 reference between and among other data files;
						(II)contains
			 information about the use, value, assets, and infrastructure of each parcel;
			 and
						(III)designate any
			 parcels that the Secretary determines can be better managed through ownership
			 by a non-Federal entity, including State government, units of local government,
			 Tribal government, nonprofit organizations, or the private sector.
						(2)Federal
			 landThe term Federal land means land under the
			 jurisdiction of the Federal Government, including—
				(A)buildings, crops,
			 forests, or other resources attached to, or within, the land;
				(B)improvements or
			 fixtures permanently attached to the land or a structure on the land;
			 and
				(C)any interest,
			 benefit, right, or privilege in and to the land.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Cadastre of
			 federal land
			(a)In
			 GeneralThe Secretary shall develop a multipurpose cadastre of
			 Federal land to assist with—
				(1)Federal land
			 management;
				(2)resource
			 conservation;
				(3)environmental
			 protection; and
				(4)the use of
			 Federal land.
				(b)Cost-Sharing
			 agreements
				(1)In
			 generalThe Secretary may enter into a cost-sharing agreement
			 with a State to include in the cadastre any non-Federal land in the
			 State.
				(2)Federal
			 shareThe Federal share of any cost-sharing agreement entered
			 into under paragraph (1) shall not exceed 50 percent of the total cost to the
			 State for including in the cadastre the non-Federal land in the State.
				(c)Consolidation
			 and ReportNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report that describes—
				(1)(A)any existing land
			 inventories or components of a cadastre authorized by Federal law or conducted
			 by the Department of the Interior;
					(B)the statutory authorization for the
			 inventories or components described in subparagraph (A); and
					(C)the amount expended by the Federal
			 Government for fiscal year 2010 with respect to the inventories or components
			 described in subparagraph (A);
					(2)any inventories or
			 components described in paragraph (1)(A) that would be eliminated or
			 consolidated into the cadastre authorized under this Act;
				(3)(A)any inventories or
			 components described in paragraph (1)(A) that would not be eliminated or
			 consolidated into the multipurpose cadastre authorized by this Act;
					(B)the reason for not terminating or
			 consolidating those inventories or components into the multipurpose
			 cadastre;
					(4)the use of
			 existing land inventories or any components of a cadastre being conducted by
			 any State or unit of local government that can be used to identify Federal land
			 within the State or unit of local government;
				(5)the cost-savings
			 that would be achieved by eliminating or consolidating duplicative or unneeded
			 land inventories or components described in paragraph (1)(A) that would become
			 part of the multipurpose cadastre authorized by this Act; and
				(6)recommendations
			 for any legislation necessary to increase the cost-savings and enhance the
			 effectiveness and efficiency of replacing, eliminating, or consolidating
			 inventories or components described in paragraph (1)(A).
				(d)Coordination
				(1)In
			 generalIn carrying out this section, the Secretary shall—
					(A)in accordance with
			 section 216 of the E-Government Act of 2002 (44 U.S.C. 3501 note; Public Law
			 107–347), participate in the establishment of any standards and common
			 protocols as are necessary to ensure the interoperability of geospatial
			 information pertaining to the cadastre for all users of the information;
					(B)coordinate with,
			 seek the assistance and cooperation of, and provide liaisons to, the Federal
			 Geographic Data Committee in accordance with Office of Management and Budget
			 Circular A–16 and Executive Order 12906 (43 U.S.C. 1457 note; relating to
			 coordinating geographic data acquisition and access: the national spatial data
			 infrastructure) for the implementation of, and compliance with, any standards
			 that may be applicable to the cadastre;
					(C)make the cadastre
			 interoperable with the Federal Real Property Profile established under
			 Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property
			 asset management);
					(D)integrate with,
			 and leverage, to the maximum extent practicable, cadastre activities of States
			 and units of local government; and
					(E)use contracts with
			 the private sector, to the maximum extent practicable, to provide any products
			 and services that are necessary to develop the cadastre.
					(2)Contracts
			 considered surveying and mappingAny contract entered into under
			 paragraph (1)(E) shall be considered to be surveying and mapping services, as
			 those terms are used in subtitle I of title 40, United States Code.
				
